              Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

Terri E. Baker,                              )
                                             )
Silo Baker,                                  )
                                             )
Joshua Snider,                               )
                                             )   Case No. 2:21-CV-2210
T.M. Snider,                                 )
                                             )
CarrieAnn Baumgarten,                        )
                                             )
E.B.,                                        )
                                             )
J.B.,                                        )
                                             )
Rebecca Campbell,                            )
                                             )
C.A.C.,                                      )
                                             )
C.C.,                                        )
                                             )
D.C.,                                        )
                                             )
M.C.,                                        )
                                             )
R.C.,                                        )
                                             )
Julie Myrick,                                )
                                             )
R.F.,                                        )
                                             )
L.P.,                                        )
                                             )
Holly J. Rook,                               )
                                             )
C.W.C.,                                      )
                                             )
C.C.,                                        )
                                             )
Matthew Couch,                               )
                                             )
J.C.                                         )
                                             )
G.C.                                         )
                                             )
             Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 2 of 7




Laura Klingensmith,                                )
                                                   )
K.K.,                                              )
                                                   )
        Plaintiffs,                                )
                                                   )
        v.                                         )
                                                   )
Blue Valley Board of Education,                    )
                                                   )
Amy Tysseling                                      )
In official capacity,                              )
Mike Seitz                                         )
In official capacity,                              )
Stacy Obringer-Varhall                             )
In official capacity,                              )
Tom Mitchell                                       )
In official capacity,                              )
Patrick Hurley                                     )
In official capacity,                              )
Jodie Dietz                                        )
In official capacity,                              )
Michele Benjamin                                   )
In official capacity,                              )
                                                   )
Blue Valley School District USD 229,               )
                                                   )
Brian Daley                                        )
Individually and in his official capacity as       )
records custodian of Blue Valley,                  )
                                                   )
Olathe Public Schools USD 233,                     )
                                                   )
Olathe Board of Education,                         )
                                                   )
Joe Beveridge                                      )
In official capacity,                              )
Brad Boyd                                          )
In official capacity,                              )
LeEtta Felter                                      )
In official capacity,                              )
Brian Geary                                        )
In official capacity,                              )
Brent McCune                                       )
In official capacity,                              )
Kristin Schultz                                    )

                                               2
                                                                        WA 16535901.1
             Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 3 of 7




 In official capacity,                                )
 Shannon Wickliffe                                    )
 In official capacity,                                )
                                                      )
 The Board of Commissioners of Johnson                )
 County, Kansas,                                      )
                                                      )
 Johnson County Department of Health and              )
 Environment,                                         )
                                                      )
 Sanmi Areola                                         )
 In official capacity                                 )
                                                      )
 Tenth Judicial District                              )
                                                      )
 Laura Brewer                                         )
 In official capacity as Records Custodian            )
                                                      )
        Defendants.                                   )

                                   NOTICE OF REMOVAL

       Defendants Blue Valley Unified School District No. 229, Blue Valley Board of Education,

Amy Tysseling in her official capacity, Mike Seitz in his official capacity, Stacy Obringer-Varhall

in her official capacity, Tom Mitchell in his official capacity, Patrick Hurley in his official

capacity, Jodie Dietz in her official capacity, and Michele Benjamin in her official capacity

(collectively, “Blue Valley Defendants”) and Defendants Olathe Public Schools U.S.D. 233,

Olathe Board of Education, Joe Beveridge in his official capacity, Brad Boyd in his official

capacity, LeEtta Felter in her official capacity, Brian Geary in his official capacity, Brent McCune

in his official capacity, Kristin Schultz in her official capacity, and Shannon Wickliffe in his

official capacity (collectively “Olathe Defendants”) hereby file their Notice of Removal of the

above-captioned case to this Court.

       In support of this notice, Blue Valley Defendants and Olathe Defendants state as follows:




                                                 3
                                                                                        WA 16535901.1
             Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 4 of 7




       1.      Blue Valley Defendants and Olathe Defendants are named as defendants in Case

No. 21CV01942, Baker, et. al. v. Blue Valley Board of Education, et.al., filed in the District Court

of Johnson County, Kansas (the “State Court Action”).

       2.      The petition in the State Court Action was filed with the Clerk of the District Court

of Johnson County on or about May 3, 2021.

       3.      Blue Valley Defendants and Olathe Defendants received notice of the State Court

Action on May 3, 2021. Plaintiffs have not formally served Blue Valley Defendants or Olathe

Defendants. To the best of their collective knowledge, the only defendant that Plaintiffs have

formally served is the Tenth Judicial District, which occurred on May 5, 2021.

       4.      Undersigned counsel has conferred with counsel for the Tenth Judicial District and

Johnson County regarding removal of this action. The Tenth Judicial District and Johnson County

have confirmed their consent for removal.

       5.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders in the

State Court Action are attached hereto as Exhibit A.

       6.      In the State Court Action, Plaintiffs allege that Blue Valley Defendants and Olathe

Defendants have violated the U.S. Constitution’s equal protection guarantee.

       7.      Any civil action is removable if the plaintiff could have originally brought the

action in federal court. See 28 U.S.C. § 1441(a).

       8.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C. §

1331 because Plaintiffs allege the Blue Valley Defendants and Olathe Defendants violated the

United States Constitution.




                                                 4
                                                                                        WA 16535901.1
              Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 5 of 7




        9.     This Court has supplemental jurisdiction over Plaintiffs’ claims against Blue Valley

Defendants and Olathe Defendants under state law pursuant to 28 U.S.C. § 1367 because those

claims are part of the same case or controversy as Plaintiffs’ U.S. constitutional claims.

        10.    Pursuant to 28 U.S.C. § 1441, this cause may be removed from the District Court

of Johnson County, Kansas to the United States District Court for the District of Kansas.

        11.    Blue Valley Defendants and Olathe Defendants have not yet been served with

formal process. The State Court Action was filed only three days ago, which is less than 30 days

before the filing of this Notice of Removal. This Notice of Removal is therefore timely pursuant

to 28 U.S.C. § 1446(b).

        12.    By this Notice of Removal, Blue Valley Defendants and Olathe Defendants do not

waive any defenses, jurisdictional or otherwise, which they may possess. Nor do these defendants

concede that Plaintiffs have stated any claim against them for which relief may be granted.

        13.    Blue Valley Defendants and Olathe Defendants do not demand a jury trial at this

time.

        14.    Blue Valley Defendants and Olathe Defendants hereby designate the place of trial

for the above captioned matter as Kansas City, Kansas (500 State Ave., Kansas City, KS 66101).

        WHEREFORE, in accordance with the authorities set forth above Blue Valley Defendants

and Olathe Defendants hereby remove this action from the District Court of Johnson County,

Kansas, to the United States District Court for the District of Kansas.

        Dated: May 6, 2021.




                                                 5
                                                                                         WA 16535901.1
Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 6 of 7




                           SPENCER FANE LLP

                           s/ Stephanie Lovett-Bowman
                           W. Joseph Hatley               KS #12929
                           Stephanie Lovett-Bowman        KS #24842
                           Angus Dwyer                    KS #26995
                           1000 Walnut Street, Suite 1400
                           Kansas City, MO 64106
                           (816) 474-8100
                           (816) 474-3216 (Fax)
                           jhatley@spencerfane.com
                           slovettbowman@spencerfane.com
                           adwyer@spencerfane.com

                           Attorneys for Defendants Blue Valley U.S.D.
                           229 and Blue Valley Board of Education


                           NORRIS KEPLINGER HICKS &
                           WELDER, LLC

                           s/ Michael G. Norris
                           Michael G. Norris, #07247
                           mnorris@nkfirm.com
                           Courtney McCray, #28347
                           cmccray@nkfirm.com
                           9225 Indian Creek Parkway
                           32 Corporate Woods, Suite 750
                           Overland Park, Kansa 66210
                           (913) 663-2000
                           (913) 663-2006 (Fax)

                           Attorneys for Defendants Unified School
                           District No. 233, Johnson County, Kansas and
                           Olathe Board of Education




                           6
                                                               WA 16535901.1
             Case 2:21-cv-02210 Document 1 Filed 05/06/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed electronically with the
United States District Court for the District of Kansas via the CM/ECF system, with notice of
case activity generated and sent electronically on this 6th day of May, 2021, to all counsel of
record.

       It was also emailed and mailed by first class mail to Plaintiffs’ counsel:

       Linus Baker
       6732 W. 185th Terrace
       Stilwell, Kansas 66085-8922
       linusbaker@prodigy.net


                                                 s/ Stephanie Lovett-Bowman
                                                 Attorneys for Defendants Blue Valley U.S.D.
                                                 229 and Blue Valley Board of Education




                                                 7
                                                                                       WA 16535901.1
